DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1,3, and 5-7 are rejected under 35 U.S.C. 102A1 as being Anticipated by Pauley (US10755687).
With respect to claim 1 Pauley discloses a sound absorption structure comprising:
a plurality of resonators that constitute separate bodies from each other and that produce  Helmholtz resonance; and a pliable coupling member that couples the plurality of resonators (see abstract “film”; Column 2 lines 1-20 and firgue 3).
With respect to claim 3 Pauley discloses wherein each of the plurality of resonators is pliable (see firgue 8, Column2 lines 1-20 and abstract).
With respect to claim 5 Pauley further discloses wherein the plurality of resonators includes a first resonator and a second resonator arranged to face in the same direction (see 310A and 310B in figure 3).
With respect to claim 6 Pauley further discloses wherein the plurality of resonators includes a third resonator and a fourth resonator arranged to face in different directions from each other (see 310C and 310D in figure 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US10755687).
With respect to claim 2 Pauley discloses the invention as claimed except expressly stating that the resonators are a tubular shape. As to the term tubular it is considered that as the resonant body is three dimensional this tubular shape is approximated, and that such tubular shapes are known for Helmholtz resonators. It would have been an obvious matter to shape a known structure of the Helmholtz resonator in a known shape in that it is tubular. The other structures being taught such am modification would have been an obvious matter to one of ordinary skill.
3. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US10755687) in view of Veglio (US6627791).
With respect to claim 4 Pauley discloses the invention as claimed except for wherein the plurality of resonators includes a porous material arranged on an outer surface thereof.
Veglio discloses the incorporation of a porous material (see elements 42 and 44 in figure 1) arranged on the outside of a resonator structure (56). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 109243419 discloses a resonant structure formed in a film body; Slama (US9962851) discloses  method of making multilayer polymeric film bodies;  Alexander (US8381872) discloses an acoustic composite; Wasif (US7413053) discloses an acoustic resonator with impingement cooling; and WO2008096630 discloses a sound insulation plate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837